DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 5/3/2021 have been accepted. Claims 1-12 and 14-20 are still pending. Claims 1, 2, 12, 18, and 19 are amended. Claim 13 is canceled. Applicant’s amendments to the specification and claims have overcome each and every objection and 102 and 103 rejection previously set forth in the Non-Final Office Action mailed 2/2/2021.
	
Allowable Subject Matter
Claims 1-12 and 14-20 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “wherein the level information is a ratio of the read count value with reference to a read count threshold value of a read reclaim operation” The following is an examiner’s statement of reasons for allowance:
Kuzmin et al. (US PGPub 2014/0215129, hereafter referred to as Kuzmin) teaches a memory device with a controller that will manage a read count value (amongst other values) to generate level information and based on the level information of the blocks issue a garbage collection command. Kuzmin does not teach the level information being a ratio of a block’s read count value with reference to a read count threshold for a read reclaim operation. It should be noted that the information such as read count and access frequencies that Kuzmin does collect are commonly what are used to determine the “level information” of a block. The only ratio that 
Jei teaches that when the read count value is greater than or equal to a threshold a read reclaim operation will be performed. Jei does not teach the amended limitation to the independent claim (as stated previously the level information of Jei is made up of a read count value and bit error rate).
Ryu (US PGPub 2016/062885) teaches the performance of urgent garbage collection based on certain level information. Ryu does not teach that the level information is a ratio of a block’s read count value with reference to a read count threshold for a read reclaim operation. Neither alone nor in combination do the references teach the amended limitations to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	
Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 2/2/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.A.P./Examiner, Art Unit 2132        
                                                                                                                                                                                                /DAVID YI/Supervisory Patent Examiner, Art Unit 2132